If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


DENNIS WEAVER,                                                       UNPUBLISHED
                                                                     August 26, 2021
               Plaintiff-Appellee,

v                                                                    No. 353251
                                                                     Alger Circuit Court
KIMBERLY KRACKE, formerly known as                                   Family Division
KIMBERLY WEAVER,                                                     LC No. 18-007810-DO

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

        In this domestic relations action, defendant, Kimberly Kracke, appeals as of right the trial
court’s judgment of divorce. On appeal, defendant challenges the division of property as well as
the spousal support award. We affirm in part, vacate in part, and remand for further proceedings.

                                       I. BACKGROUND

         Defendant met plaintiff, Dennis Weaver, in North Carolina in 2007. They eventually
married and moved to Grand Marais, Michigan. In Grand Marais, the parties opened a store, Grand
Marais Outfitters, that specialized in the sale and rental of apparel and equipment for local outdoor
activities. The store was located within a building that defendant had purchased before the
marriage. The parties lived in a loft above the business and eventually purchased a separate house
in town. The parties intended to live in the house and rent out the loft to tourists. Defendant left
a high paying job in medical sales because of the hardships involved with regularly traveling out
of Grand Marais. Plaintiff retired after 20 years of service in the military before relocating to
Grand Marais. He occasionally performed lucrative independent contract work for the Department
of Defense. After the relocation, the parties’ relationship began to deteriorate. Defendant




                                                -1-
struggled with alcoholism, and plaintiff developed a friendship with another woman that turned
into a romantic relationship.1 Plaintiff eventually separated from defendant and filed for divorce.

       As relevant to this appeal, the judgment of divorce stated that a spousal support award was
not appropriate unless plaintiff engaged in independent contracting work with the government.
The order noted that such work appeared to be unlikely, but explained that plaintiff’s acceptance
of “contracting work would result in enough of a disparity of income between the parties to warrant
some adjustment.” Accordingly, the judgment required that plaintiff account for any contracting
work accepted after entry of the divorce on October 10, 2019, until December 31, 2024. The
judgment calculated alimony on the following sliding scale:

       25 percent from 10/10/2019 through the end of 2021, 20 percent from 01/01/2022
       through the end of 2022, 15 percent from 01/01/2023 through the end of 2023, and
       10 percent from 01/01/2024 through the end of 2024. If the Plaintiff never again
       engages in independent contracting working [sic] or does not engage in any
       independent contracting work until 2025 he will not be required to pay anything as
       spousal support.

The trial court awarded defendant the marital home, as well as the building in which the store and
loft were located. The trial court initially awarded the gun safe used at the store to defendant.
However, on reconsideration, the trial court determined that the gun safe was the non-marital
property of plaintiff that should be retained by him. Defendant now appeals as of right.

                                         II. DISCUSSION

                                    A. SPOUSAL SUPPORT

        Defendant first argues that the trial court abused its discretion by conditioning defendant’s
entitlement to spousal support on whether plaintiff chooses to engage in contract work for the
Department of Defense. Defendant also asserts that the trial court clearly erred with respect to
several factual findings underlying its spousal support award. We disagree.

       “[W]e review a spousal support award for an abuse of discretion.” Loutts v Loutts, 298
Mich App 21, 25; 826 NW2d 152 (2012). “An abuse of discretion occurs when the trial court’s
decision falls outside the range of reasonable and principled outcomes.” Id. at 26 (quotation marks
and citation omitted). The trial court’s factual findings are reviewed for clear error, and “[a]
finding is clearly erroneous if, after reviewing the entire record, we are left with the definite and
firm conviction that a mistake was made.” Id. If we conclude that a clear error has not occurred,
then we “must determine whether the dispositional ruling was fair and equitable under the




1
  Whether the relationship became romantic before or after plaintiff filed for divorce has been
heavily disputed. However, the trial court found credible plaintiff’s statement that they were only
friends prior to his filing for divorce.


                                                -2-
circumstances of the case” and “must affirm the trial court’s dispositional ruling unless we are
convinced that it was inequitable.” Id.

        “The object in awarding spousal support is to balance the incomes and needs of the parties
so that neither will be impoverished; spousal support is to be based on what is just and reasonable
under the circumstances of the case.” Berger v Berger, 277 Mich App 700, 726; 747 NW2d 336
(2008). To that end, MCL 552.23(1) provides:

                Upon entry of a judgment of divorce or separate maintenance, if the estate
        and effects awarded to either party are insufficient for the suitable support and
        maintenance of either party and any children of the marriage who are committed to
        the care and custody of either party, the court may also award to either party the
        part of the real and personal estate of either party and spousal support out of the
        real and personal estate, to be paid to either party in gross or otherwise as the court
        considers just and reasonable, after considering the ability of either party to pay and
        the character and situation of the parties, and all the other circumstances of the case.

       “Spousal support does not follow a strict formula.” Loutts, 298 Mich App at 30. In
deciding whether to award spousal support, trial courts should consider the following factors:

        (1) the past relations and conduct of the parties, (2) the length of the marriage, (3)
        the abilities of the parties to work, (4) the source and amount of property awarded
        to the parties, (5) the parties’ ages, (6) the abilities of the parties to pay alimony,
        (7) the present situation of the parties, (8) the needs of the parties, (9) the parties’
        health, (10) the prior standard of living of the parties and whether either is
        responsible for the support of others, (11) contributions of the parties to the joint
        estate, (12) a party’s fault in causing the divorce, (13) the effect of cohabitation on
        a party’s financial status, and (14) general principles of equity. [Olson v Olson,
        256 Mich App 619, 631; 671 NW2d 64 (2003).]

“The trial court should make specific factual findings regarding the factors that are relevant to the
particular case.” Myland v Myland, 290 Mich App 691, 695; 804 NW2d 124 (2010) (quotation
marks and citation omitted).

        Defendant challenges the court’s findings under several of these factors. First, defendant
argues that it was erroneous for the trial court to find that defendant was equally capable of working
even though it made “repeated references to [her] substance abuse issues and their interference
with her ability to work;” however, the trial court never insinuated that alcohol abuse was
preventing defendant from being able to work, and defendant never testified to that effect. On
appeal, defendant asserts that, because of her alcoholism, she suffered from a medical disability
and that the trial court erred by failing to find that she was disabled and give that finding substantial
weight. However, the record contains no evidence that defendant suffered from a disability or that
this disability precluded her from working or renting her properties. In fact, defendant testified
that she planned to keep the store open, and that she was “completely ready” to rent out the loft
for her income. Moreover, she indicated that her alcoholism had been successfully treated.
Therefore, considering defendant’s own testimony, the trial court’s finding that she was equally
capable of working was not clearly erroneous.


                                                  -3-
        Defendant next contends that she needed spousal support to cover her medical and health
insurance expenses. However, because there was evidence that the store was profitable and that
defendant could make money renting either her house or the loft, the trial court did not clearly err
by finding that defendant could generate enough money to pay for her health care. Defendant also
argues that the trial court erred by ordering defendant to liquidate her assets in order to support
herself, but this characterization does not accurately reflect the trial court’s order. It was clearly
the intent of the court to convey that defendant, if she chose to remain in Grand Marais, would be
able to support herself from revenue obtained by operating the store and renting at least one of her
residences. On the other hand, the trial court explained that if defendant no longer wished to
remain in Grand Marais, “she should liquidate her assets and leave.” Defendant additionally
contends that the trial court clearly erred by failing to consider her alcohol addiction as a health
concern rather than a moral failing. However, defendant testified that she had a sponsor, that she
was attending Alcoholics Anonymous meetings twice a week, and that she was confident that she
could remain sober moving forward.

         Defendant also contends that the trial court clearly erred by failing to find plaintiff to be at
fault for the breakdown of the relationship because of his alleged affair. However, plaintiff
testified that he did not have a romantic relationship until after he filed for divorce, and the trial
court found this testimony credible. We defer to the trial court’s findings concerning credibility.
In re Pederson, 331 Mich App 445, 472; 951 NW2d 704 (2020). Further, the trial court explained
that although it found defendant’s behavior was slightly more responsible for the breakdown of
the marriage, “the exact percentage of fault [was] not important to its ultimate decision on the issue
of alimony.”

        Lastly, defendant contends that the trial court abused its discretion by failing to impute
income to plaintiff for purposes of spousal support because he had the ability to earn a substantial
amount of money through government contract work and had a history of doing so. The trial court
may impute income to a party under certain circumstances, such as when “a party has voluntarily
reduced the party’s income . . . .” Moore v Moore, 242 Mich App 652, 655; 619 NW2d 723
(2000). The trial court acknowledged plaintiff’s earning potential and accordingly ordered that a
percentage of any contracting revenue made by plaintiff be paid to defendant for the next several
years. Notably, plaintiff testified at trial that the contract jobs were very demanding and that they
required him to work long hours away from home for several weeks at a time. As a retiree from
the military, he testified that he did not desire to continue to do the amount of work these optional
contracts demanded. Therefore, the trial court’s decision not to impute income to the work so as
to render it essentially an obligation, and instead to condition spousal support payments on whether
plaintiff chose to accept contract work was not “outside the range of reasonable and principled
outcomes.”2 Loutts, 298 Mich App at 26.




2
 Although defendant contended at oral argument that the trial court’s ruling creates a disincentive
for plaintiff to take on the extra work, he would also be depriving himself of the extra income.


                                                  -4-
                                     B. PROPERTY DIVISION

        Next, defendant makes several arguments that pertain to the division of property. We agree
that the trial court erred by awarding the gun safe used at the store to plaintiff; however, we affirm
the judgment of divorce in all other respects.

        “This Court reviews a property distribution in a divorce case by first reviewing the trial
court’s factual findings for clear error, and then determining whether the dispositional ruling was
fair and equitable in light of the facts.” Olson, 256 Mich App at 622.

        Defendant first argues that the trial court erred by failing to order plaintiff to reimburse her
for damage caused to the marital home while he had exclusive access to the home. However,
defendant presented the court with no basis upon which to find that any of the damage was the
result of intentional action or negligence on the part of plaintiff. The trial court specifically
determined that “many of the areas complained of existed at the time that the parties purchased the
home, or were the result of ordinary wear and tear,” and declined to award any reimbursement.
Defendant has failed to establish that this finding was clear error.

        Defendant also asserts that the trial court erred by failing to award money for lost rental
payments caused by plaintiff’s delay in delivering a deed to the house. Given the court’s finding
that defendant was able to rent out the house without having a deed, it was fair and equitable to
deny this request. Moreover, defendant contends that the trial court erred by failing to require that
plaintiff reimburse her for the value of her personal property that she alleges went missing during
his exclusive use of the marital home. However, plaintiff denied removing the property or having
knowledge of its whereabouts, and the trial court was not convinced that he was being untruthful.
Given that this Court defers to the trial court’s credibility findings, this finding was not clearly
erroneous. Pederson, 331 Mich App at 472.

       Further, defendant submits that the trial court erred by awarding a gun safe to plaintiff. We
agree that the court erred by finding that the gun safe was plaintiff’s separate property and
accordingly remand this case for the court to distribute the gun safe as a marital asset.

       Prior to dividing assets, the trial court must determine what is marital property and what is
separate property. Cunningham v Cunningham, 289 Mich App 195, 200-201; 795 NW2d 826
(2010). “Generally, marital property is that which is acquired or earned during the marriage,
whereas separate property is that which is obtained or earned before the marriage.” Id. at 201,
citing MCL 552.19. In general, “when the marital estate is divided each party takes away from
the marriage that party’s own separate estate with no invasion by the other party.” Id. (quotation
marks and citation omitted). The marital property is then apportioned “between the parties in a
manner that is equitable in light of all the circumstances.” Id.

         The trial court initially awarded the gun safe to defendant in its October 11, 2019, opinion
containing its findings related to the divorce. Both parties moved for reconsideration. As pertinent
to this appeal, plaintiff requested that the trial court “reconsider its decision to award the gun safe
to the Defendant inasmuch as the testimony from both parties indicated that it was a premarital
asset purchased separately by the Plaintiff before the parties were married.” In the order



                                                  -5-
concerning the parties’ motions for reconsideration, the trial court made the following findings
concerning the gun safe:

       The Court had the impression at trial that the gun safe used by the GMO [Grand
       Marais Outfitters] was Mr. Weaver’s and purchased during the marriage. If that is
       accurate the gun safe would be part of the marital estate and subject to being
       awarded to Mrs. Weaver, consistent with the 10/10 opinion.

               The Court had attempted to use a common sense approach to the award of
       personal property and limit connections between Mr. Weaver and the GMO. It was
       reasonable and appropriate to award Mrs. Weaver Mr. Weaver’s gun safe under
       those circumstances. If, however, the gun safe was Mr. Weaver’s property prior to
       the marriage the Court determines that is [sic] should be returned to him as a non-
       marital asset. That is what we had attempted to do with all non-marital assets.
       Despite the historic inability of the parties to agree on virtually anything, the Court
       is confident that they will be able to work with counsel to determine when Mr.
       Weaver purchased the gun safe and thereby who will have it moving forward.
       However, in order to provide a definitive final ruling the Court determines that the
       gun safe was non-marital property of Mr. Weaver and should be retained by him.

In accordance with the order on reconsideration, the judgment of divorce awarded the gun safe
located within the store to plaintiff. However, plaintiff’s own testimony does not support the
contention that he purchased the safe before the marriage.3 Plaintiff testified that, while he
considered it to be his gun safe, the parties jointly acquired it after they were married. Because it
was acquired after the marriage, the gun safe was marital property, and the trial court committed
a clear error by finding otherwise. Id.

        We vacate the circuit court’s decision to award the gun safe to plaintiff and affirm the
remaining provisions of the judgment of divorce. This case is remanded to the circuit court for the
limited purpose of rendering a proper division of the gun safe as part of the marital estate. We do
not retain jurisdiction.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Jane M. Beckering
                                                              /s/ Mark T. Boonstra




3
 Plaintiff testified that he and defendant purchased the gun safe while they were living in North
Carolina after they were married.


                                                -6-